Citation Nr: 1720209	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In May 2016, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of this hearing is of record.  It is noted that during the course of the hearing, the power in the city of Seattle went out for an extended period of time.  During the blackout, the undersigned VLJ discussed the Veteran's options with him.  He was given the following options: waiting for power to be restored, coming back later in the week, rescheduling the hearing, or accepting that he had been able to provide the testimony he came present and not desiring to provide additional testimony.  The Veteran consulted with his representative and concluded that the testimony he had provided sufficiently covered the disability for which he was seeking service connection.  Additionally, the Board agreed to obtain an expert medical opinion to assess the Veteran's contentions that he had voiced during his testimony.  This too was done in November 2016, and the Veteran was provided with a copy of the medical opinion and given 60 days to comment on it.


FINDINGS OF FACT

1.  The Veteran does not have Crohn's disease that either began during or was otherwise caused by his military service.

2.  The Veteran's hemorrhoids are shown to have been productive of internal and external hemorrhoids, but not irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for  service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for an initial compensable evaluation for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that service connection is warranted for Crohn's disease.  He essentially argues that he had pain in his lower right quadrant during service between 2002 and 2003, and that there were early symptoms of Crohn's disease.  He argues that during service, a multitude of tests were done, but he was never given a colonoscopy.  He states that his pain continued for years, until he was diagnosed with Crohn's disease following a colonoscopy.  See Veteran's statement, received in May 2016; transcript of Veteran's hearing, held in May 2016.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With regard to a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include anemia.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in December 2001, he was treated for complaints of low back pain in the kidney area and lumbar spine.  There was no report of trauma.  On examination, there was tenderness at the RLQ (right lower quadrant).  The assessment was early cystitis/possible renal stone.  Thereafter, he was treated for complaints of low back or right flank pain, with a normal IVP (intravenous pyelogram).  A renal ultrasound was within normal conditions.  The assessments were muscle spasm vs. localized irritation, right flank pain, episodic back spasms consistent with renal stones, and right renal colic of unknown etiology.  

A report, dated in July 2002, notes complaints of painless rectal bleeding, with no associated symptoms.  He was noted to have a positive prior history of hemorrhoids "several years ago."  There was no abdominal pain, fever, weight loss, or night sweats, and no other complaints.  The assessment was painless rectal bleeding, first episode, most likely the result of an internal hemorrhoid, although a mass lesion or vascular abnormality could not be ruled out.  He was advised to increase his fiber intake, and given Metamucil.  

An August 2002 report shows treatment for bumps on the back of his head.  The report is somewhat difficult to read, but appears to note a history of diarrhea related to the use of Dicloxacillin, but that he tolerated Dioxicillin.  The assessment was folliculitis vs. pseudofolliculitis.    

Between October 2002 and April 2003, he received treatment for left great toe symptoms, with notations of early cellulitis and an ingrown nail.  His treatment included a partial nail resection.  His medication included Dioxicillin.  Upon his initial treatment, he reported a history of mild diarrhea related to the use of PCN (penicillin). 

In February 2003, he received treatment for urethritis, with medication that included Cipro.

A "report of medical assessment," dated in July 2004, shows that the Veteran's last physical examination was in September 2000, that he indicated that his overall health was the same since that examination, that since his last examination he did not have any illnesses or injuries that caused him to miss duty for more than three days, that he had not been seen or treated by a health care provider, admitted to a hospital, or had surgery since his last examination, that he did not suffer from any injury or illness while on active duty for which he did not seek medical care, and that he does not have any conditions which currently limit his ability to work in his primary military specialty.  He indicated that he was uncertain as to whether he intended to seek Department of Veterans Affairs disability benefits.  The "comments" section of this report contains a notation, "Pt (patient) has no medical complaints at this time."  A report, dated in June 2004, is signed by the Veteran, and a service physician.  This report indicates that the Veteran's medical history had been reviewed, that there were no interval changes since his last physical examination (in September 2000) and that the Veteran is qualified for separation.  

As for the post-service evidence, private reports from the Southlake Clinic ("Southlake") show that in June 2012, the Veteran sought treatment for "stomach problems for the last year or two."  The report notes that he had been seen at an emergency room about two years' before with symptoms of abdominal pain, nausea, and diarrhea.  The assessment notes "change in bowel habits," and abdominal pain, generalized.  The colon was normal.  

A report from Mountlake Acupuncture, dated in December 2012, shows that the Veteran sought treatment for complaints of a six-month history of left lower abdominal pain with diarrhea.  At that time (in June 2012) he received a colonoscopy and was diagnosed with Crohn's disease.  He was put on medication for his diarrhea and pain.  His diarrhea had resolved but he still had constant left lower abdominal pain.  About a week later, the Veteran underwent a colonoscopy, with symptoms of abdominal pain.  

A May 2016 report from a private physician, Dr. S.R., notes a history of Crohn's disease that is stable on medication.  

An August 2016 Southlake report notes Crohn's disease.  

A November 2016 Southlake report notes that the Veteran has about a six-year history of Crohn's disease, and that he continues to complain of right lower quadrant pain that was aggravated by eating greasy foods.  

In November 2016, the Board requested a VHA opinion from a gastroenterologist.  See 38 C.F.R. § 20.901 (a).  

In February 2017, an opinion was obtained from L.M., M.D.  In answer to the question, "Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed Crohn's disease either began during or was otherwise caused by his active duty military service, to include whether his in-service complaints of rectal bleeding, continued diarrhea and abdominal pain were symptoms suggesting on onset of Crohn's disease?" Dr. L.M. states: 

The only episode of "mild" diarrhea was related to antibiotic use (reported with Penicillin and Dicloxacillin) June 26, 2002 and re-reported October 4, 2002. 
The Veteran had several episodes of right back pain and right flank pain, lasting at least four months, seconds long, but many times a day.  Kidney stones were suspected but not proven.  He had trace hematuria in a urine analysis once.  The only episode of mild rectal bleeding was not associated with pain, nor with diarrhea (July 25, 2002).  He had several other episodes of rectal symptoms related to hemorrhoids, but without bleeding or diarrhea.  Dr. L.M. concluded that in view of the Veteran's clinical picture, "I do not see clinical evidence suggestive of Crohn's disease of the small bowel during his active duty years." 

In response to the expert medical opinion, the Veteran wrote that he had never experienced any negative reaction to penicillin nor clicloxacillian, and was prescribed these two medicine for treatment or a rash on my scalp.  He reported having successfully taken them as prescribed, but the diarrhea persisted.  The Veteran noted that he did not recall being informed of the finding "hematuria."  He also argued that shortly after symptoms began, diagnostics were performed on his
kidney and liver function, but he did not recall any diagnostics being done.

The Board is sympathetic to the Veteran's contentions, but does not believe that these arguments undermine the expert medical opinion that was obtained, nor do they merit any addendum opinion.  The fact is that the Veteran's contentions were clearly laid out for the gastroenterologist in the opinion request, but he unfortunately was unable to find that the evidence of record, including the Veteran's testimony, supported the conclusion that the Veteran's Crohn's disease onset during his military service.  Nothing that has been added to the record since that opinion changes what was known about the Veteran's in-service symptomatology.  As such, an additional opinion is not warranted.

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show treatment for such symptoms as low back and right flank pain, with indications of diarrhea, left toe and skin symptoms, and hemorrhoids, but no diagnosis or finding of Crohn's disease, or any other gastrointestinal disorder.  It appears that a separation examination was deemed unnecessary, as the Veteran did not have any symptomatology warranting a separation examination.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

The earliest post-service medical evidence of Crohn's disease are notations of a history of Crohn's disease in about 2010, with the earliest actual evidence of treatment for any relevant symptoms dated in 2012.  Even assuming arguendo that Crohn's disease was to be accepted as shown as of 2010, this is about six years after his separation from service.  The Board further notes that the February 2017 VHA opinion weighs against the claim, and it is considered to be highly probative evidence against this claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is claiming service connection for Crohn's disease, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  To the extent that he appears to assert that he has had ongoing abdominal pain since his service, this is inconsistent with the fact that no complaints are shown as of 2003, and that inter alia upon separation from service in September 2004, he indicated that he "has no medical complaints at this time."  The Board further notes that a June 2012 Southlake report shows that the Veteran reported having "stomach problems for the last year or two."  The Southlake reports note a history of Crohn's disease beginning no earlier than 2010.  See also December 2012 report from Mountlake Acupuncture (noting complaints of a six-month history of left lower abdominal pain with diarrhea).  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The probative value of his testimony has therefore been reduced.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Finally, while the Veteran is normally competent to identify such symptoms as pain, he is not competent to provide a diagnosis, or to link his claimed symptoms to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered an article about Crohn's disease submitted by the Veteran, which states that most people diagnosed with Crohn's complain of crampy abdominal pain an hour or two after eating, diarrhea, nausea, and a gradual decrease in their sense of well-being.  Fever, abdominal tenderness, night sweats, rectal pain or rectal bleeding, and anemia are less common symptoms.  The abdominal pain
is often localized in the right, lower quadrant, the location of the end of the ileum (also known as the "terminal ileum.").  However, this article is relatively general in nature, as it does not discuss the specific facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  This evidence is not referenced in, or otherwise utilized by, a competent medical opinion in favor of the claim.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  As such, this evidence is insufficiently probative to warrant a grant of the claim.  

Accordingly, the Veteran's claim is denied.

Initial Compensable Evaluation - Hemorrhoids

The Veteran asserts that he is entitled to an initial compensable evaluation for his hemorrhoids.  He argues that he has symptoms four times per week, and that he must take fiber pills.  See transcript of Veteran's hearing, held in May 2016. 

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in July 2002, he was treated for complaints of painless rectal bleeding, with no associated symptoms.  He was noted to have a positive prior history of hemorrhoids "several years ago."  The assessment was painless rectal bleeding, first episode, most likely the result of an internal hemorrhoid, although a mass lesion or vascular abnormality could not be ruled out.  He was advised to increase his fiber intake, and given Metamucil.  Following service, a June 2012 private treatment report notes complaints of changes in his bowels in the past couple of years, to include loose stools, and the feeling of a lump inside the rectal vault that was now gone.  The report notes use of an Anusol suppository.  See 38 C.F.R. § 4.1.   

In an October 2013 rating decision, the RO granted service connection for hemorrhoids, evaluated as noncompensable (0 percent disabling), with an effective date of August 31, 2012.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016). 

The Veteran's disability has been evaluated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under 38 C.F.R. § 4.114, DC 7336, which pertains to both internal and external hemorrhoids, a 0 percent (noncompensable) evaluation is warranted for mild or moderate hemorrhoids. 

A 10 percent evaluation is warranted for irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  Id.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The medical evidence includes private treatment reports, dated beginning in August 2012, which indicate use of an Anusol suppository.  

A VA disability benefits questionnaire (DBQ), dated in September 2013, shows that the Veteran complained of a history of hemorrhoids since 2000, with flare-up during boot camp, for which he was treated with cream.  He complained of current symptoms of monthly swelling, itching, and a little bleeding, indicating a flare-up of hemorrhoids.  On examination, there were internal and external hemorrhoids, of mild or moderate degree.  They were further described as a small, reducible hemorrhoid at 9 o'clock.  The examiner also indicated that there were "small or moderate external hemorrhoids."  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  There was no impact on his ability to work.  

The Board finds that the criteria for an initial compensable evaluation have not been met.  The medical evidence is insufficient to show the required symptoms for a compensable evaluation.  In this regard, since the beginning of the appeal period, i.e., August 2012, he has been noted to use a suppository.  The September 2013 VA DBQ notes internal and external hemorrhoids, of mild or moderate degree.  However, there are no findings to show irreducible, large, or thrombotic hemorrhoids.  In summary, the medical evidence does not show that the Veteran has had irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial compensable rating have not been met. 

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his hemorrhoids.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a compensable evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The September 2013 examination (VA DBQ) also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson and  Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any distinct period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

As the Veteran has also not indicated that he is precluded from work as a result of this service-connected disability, the Board does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes the Veteran has not raised the issue of entitlement to an extra-schedular rating.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, VA has obtained the Veteran's service treatment records, and private records.  

The Board obtained an expert medical opinion in this case.  The Veteran's contentions were clearly laid out in the VHA opinion request that was provided to the doctor, and he clearly reviewed them.  The opinion was then based on a review of the evidence of record which included the Veteran's testimony at the Board.  The doctor clearly understood the nature of the Veteran's contentions and provided a thorough rationale for why service connection was not warranted.  As such, the Board finds this opinion to be fully adequate.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for Crohn's disease is denied.

An initial compensable evaluation for service-connected hemorrhoids is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


